Tuesday        1st

          October, 2002.


Diation Lamonte Langhorne, s/k/a
 Diatiaion Langhorne,                                        Appellant,

against      Record No. 2124-99-2
             Circuit Court No. 95F59

Commonwealth of Virginia,                                    Appellee.


            Upon Remand from the Supreme Court of Virginia


          In accordance with the order of the Supreme Court of

Virginia entered on March 22, 2002, the opinion previously rendered

by this Court on March 6, 2001 is withdrawn, the mandate entered on

that date is vacated and final judgment is entered reinstating the

conviction of the appellant.

          This order shall be published and certified to the trial

court.

                            A Copy,

                                   Teste:

                                            Cynthia L. McCoy, Clerk

                                   By:

                                            Deputy Clerk
Appellee's Costs:

      Attorney's fee:           $   50.00
      Appellee's brief:         $   24.20


Teste:

      Cynthia L. McCoy, Clerk

By:

      Deputy Clerk




                                     -2-
                            COURT OF APPEALS OF VIRGINIA

Diation Lamonte Langhorne, s/k/a
Diatiaion Langhorne,                                                                      Appellant,

against          Record No. 2124-99-2
                 Circuit Court No. 95F59

Commonwealth of Virginia,                                                                 Appellee.


                                  ITEMIZED STATEMENT OF COSTS


          I, Cynthia L. McCoy, clerk of the Court of Appeals of Virginia, do hereby certify that the

appellee shall recover from the appellant costs in this case as follows:


Attorney's fee:         $ 50.00
(Code § 17.1-624)

Appellee's brief:       $ 24.20
(Code § 17.1-605)


          Given under my hand this 1st day of October, 2002.




                                                                Cynthia L. McCoy, Clerk

                                                        By:

                                                                Deputy Clerk




                                                       -3-